DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.  No terminal disclaimer was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 27, 31-33, 36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17-19 of U.S. Patent No. 10,175,435 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to a person of ordinary skilled in the art.  The patented claims include dimples and all the components, the fiber, capillary and fused portion.  .
Current claims
US 10,175,435 B2
21. A laser delivery device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles and a second portion that is free of dimples, bumps, or internally dispersed particles, wherein the second portion is at the proximal portion of the capillary, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the second portion of the capillary and the optical fiber.
1, 11. A laser delivery device, comprising: a connector portion at a proximal end of the laser delivery device; and an optical fiber connecting the connector portion to a distal end of the laser delivery device; the connector portion including a capillary at least partially surrounding a proximal portion of the optical fiber, wherein the capillary includes a plurality of circular dimples on at least a portion of an outer circumferential surface thereof; wherein the capillary includes a proximal end configured to be coupled to a laser source and a dimple free portion at the proximal end of the capillary; wherein the capillary is fused to the optical fiber at proximal ends of the capillary and the optical fiber such that the fused portion of the capillary at least partially overlaps with the dimple free portion at the proximal end of the capillary; and wherein at least a portion of the capillary is radially surrounded by a stainless steel ferrule
21. A laser delivery device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles and a second portion that is free of dimples, bumps, or internally dispersed particles, wherein the second portion is at the proximal portion of the capillary, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the second portion of the capillary and the optical fiber.
17. A laser delivery device, comprising: a connector portion at a proximal end of the laser delivery device configured to be coupled to a laser source; and an optical fiber connecting the connector portion to a distal end of the laser delivery device; the connector portion including a capillary at least partially surrounding a proximal portion of the optical fiber, wherein the capillary includes a dimple free portion at a proximal most end and a dimpled portion, and wherein the capillary is fused to the optical fiber over an overlap of the dimple free portion of the capillary and the optical fiber.

18. The laser delivery device of claim 17, wherein the dimpled portion includes dimples on an outer circumferential surface of the capillary.
27. The laser delivery device of claim 26, wherein the dimples on the first portion of the capillary are formed by melting with a CO2 laser in a pulsed mode.
19. The laser delivery device of claim 18, wherein the dimples on the dimpled portion of the outer circumferential surface of the capillary are formed by melting with a CO.sub.2 laser.
31-33. A medical device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source to deliver energy and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a plurality of dimples, bumps, or internally dispersed particles configured to scatter portions of the energy, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the capillary and the optical fiber, wherein the capillary includes a portion that is free of the plurality of dimples, bumps, or internally dispersed particles, and wherein the capillary is fused to the optical fiber over at least some of the portion that is free of the plurality of dimples, bumps, or internally dispersed particles,
wherein the capillary is fused to the optical fiber over at least some of the portion that is free of the plurality of dimples, bumps, or internally dispersed particles with a laser.
17. A laser delivery device, comprising: a connector portion at a proximal end of the laser delivery device configured to be coupled to a laser source; and an optical fiber connecting the connector portion to a distal end of the laser delivery device; the connector portion including a capillary at least partially surrounding a proximal portion of the optical fiber, wherein the capillary includes a dimple free portion at a proximal most end and a dimpled portion, and wherein the capillary is fused to the optical fiber over an overlap of the dimple free portion of the capillary and the optical fiber.
36, 39. A medical device, comprising: a fiber extending from a proximal portion to a distal portion; and a capillary at least partially surrounding the proximal portion of the fiber, wherein the capillary includes a plurality of dimples, bumps, or internally dispersed particles on at least a portion of the capillary, and wherein the capillary includes a portion at a proximal portion of the capillary that is free of the dimples, bumps, or internally dispersed particles, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the fiber and the portion of the capillary that is free of the dimples, bumps, or internally dispersed particles,

.


Claims 21-24, 26-34 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-9 of U.S. Patent No. 10,649,162 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to a person of ordinary skilled in the art.  The patented claims include dimples and all the components, the fiber, capillary and fused portion.  The scope of the patent claims covers the entire scope of the current claims as seen in the table below.
Current claims
US 10,649,162 B2
21. A laser delivery device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles and a second portion that is free of dimples, bumps, or internally dispersed particles, wherein the second portion is at the proximal portion of the capillary, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the second portion of the capillary and the optical fiber.
1. A laser delivery device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a dimpled portion and a dimple free portion, wherein the dimple free portion is at the proximal portion of the capillary, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the dimple free portion of the capillary and the optical fiber.
22. The laser delivery device of claim 21, wherein the capillary is formed of glass.
2. The laser delivery device of claim 1, wherein the capillary is formed of glass.
23. The laser delivery device of claim 21, wherein the plurality of dimples, bumps, or internally dispersed particles are configured to 

24, 26. The laser delivery device of claim 21, wherein the first portion of the capillary includes a plurality of (circular) dimples or bumps on an outer circumferential surface of the capillary.
3. The laser delivery device of claim 1, wherein the dimpled portion includes a plurality of circular dimples on at least a portion of an outer circumferential surface thereof.
27-28. The laser delivery device of claim 26, wherein the dimples on the first portion of the capillary are formed by melting with a CO2 laser in a pulsed mode, wherein the second portion of the capillary is fused to a proximal portion of the optical fiber with the CO2 laser.
6. The laser delivery device of claim 3, wherein the dimples are formed by melting with a CO.sub.2 laser in a pulsed mode, and wherein the dimple free portion of the capillary is fused to the proximal end of the optical fiber with the CO.sub.2 laser.
29. The laser delivery device of claim 21, wherein a proximal end of the optical fiber is configured to be coupled to a laser source.
7. The laser delivery device of claim 1, wherein the proximal portion of the optical fiber is configured to be coupled to a laser source.
30.  The laser delivery device of claim 29, wherein the proximal end of the optical fiber is configured to be coupled to a holmium laser.
8. The laser delivery device of claim 7, wherein the proximal portion of the optical fiber is configured to be coupled to a holmium laser.
31-33. A medical device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source to deliver energy and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a plurality of dimples, bumps, or internally dispersed particles configured to scatter portions of the energy, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the capillary and the optical fiber,
wherein the capillary includes a portion that is free of the plurality of dimples, bumps, or internally dispersed particles, and wherein the capillary is fused to the optical fiber over at least some of the portion that is free of the plurality of dimples, bumps, or internally dispersed particles, wherein the capillary is fused to the optical fiber over at least some of the portion that is free of the plurality of dimples, bumps, or internally dispersed particles with a laser.
9. A laser delivery device, including: an optical fiber, including a proximal portion configured to be coupled to an energy source and a distal portion configured to emit energy; and a capillary at least partially surrounding a portion of the optical fiber, wherein the capillary includes dimples on at least a portion of a circumferential surface thereof, wherein the capillary includes a proximal portion and a distal portion, wherein the proximal portion of the capillary is configured to surround at least a portion of the proximal portion of the optical fiber, and wherein the capillary includes a dimple free portion at the proximal portion, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the dimple free portion of the capillary and the optical fiber.
31. A medical device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source to deliver energy and a distal portion opposite the proximal portion; 


2. The laser delivery device of claim 1, wherein the capillary is formed of glass.
36. A medical device, comprising: a fiber extending from a proximal portion to a distal portion; and a capillary at least partially surrounding the proximal portion of the fiber, wherein the capillary includes a plurality of dimples, bumps, or internally dispersed particles on at least a portion of the capillary, and wherein the capillary includes a portion at a proximal portion of the capillary that is free of the dimples, bumps, or internally dispersed particles, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the fiber and the portion of the capillary that is free of the dimples, bumps, or internally dispersed particles.
1. A laser delivery device, comprising: an optical fiber, including a proximal portion configured to be coupled to an energy source and a distal portion opposite the proximal portion; and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a dimpled portion and a dimple free portion, wherein the dimple free portion is at the proximal portion of the capillary, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the dimple free portion of the capillary and the optical fiber.
37. The medical device of claim 36, wherein the plurality of dimples, bumps, or internally dispersed particles are configured to scatter portions of energy being delivered through the fiber.
This is just a function of the claimed structure, not additional claimed structure.
38. The medical device of claim 36, wherein the capillary is formed of glass, silica, or sapphire.
2. The laser delivery device of claim 1, wherein the capillary is formed of glass.
39. The medical device of claim 36, wherein the capillary includes the bumps, and wherein the bumps are on at least a portion of an outer circumferential surface of the capillary
3. The laser delivery device of claim 1, wherein the dimpled portion includes a plurality of circular dimples on at least a portion of an outer circumferential surface thereof.


Allowable Subject Matter
Claims 25, 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed fiber and capillary wherein the first portion of the capillary includes a plurality of dimples or bumps on an inner circumferential surface of the capillary, or a ferrule surrounding at least a portion of the capillary, wherein at least a portion of the ferrule is spaced apart from the capillary to form a gap between the portion of the ferrule and the capillary,
in combination with the rest of the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883